Exhibit 10.1

 

GT SOLAR INTERNATIONAL, INC.

 

 

EXECUTIVE INCENTIVE PROGRAM

 

FY 2011

 

--------------------------------------------------------------------------------


 

GT SOLAR INTERNATIONAL, INC.

 

EXECUTIVE INCENTIVE PROGRAM

 

FY 2011

 

1.                                      FISCAL YEAR 2011

 

The FY 2011 Executive Incentive Program (the “Program”) of GT Solar
International, Inc. (the “Company”) shall commence on April 4, 2010 and continue
through and including April 2, 2011 (“FY 2011”).

 

2.                                      ADMINISTRATION

 

The Program shall be administered by the Compensation Committee (the
“Committee”) of the Board of Directors of the Company (the “Board”).  Subject to
the provisions of the Program, the Committee may establish from time to time
such regulations, provisions, procedures and conditions of the Program which, in
its opinion, may be advisable in the administration of the Program.  No member
of the Committee shall be liable for any action or determination made in good
faith with respect to the administration of the Program, eligibility under the
Program or the bonuses awarded under the Program.

 

3.                                      ELIGIBILITY

 

The Committee shall determine, in its sole discretion, any and all executives of
the Company that will be eligible to participate in the Program (each, a
“Participant”; collectively, the “Participants”).  Participants will be eligible
to participate in the Program only upon execution of a participant agreement
with the Company as set forth in Exhibit A hereto (a “Participant Agreement”). 
Each Participant Agreement shall be subject to the terms and conditions of the
Program and may contain additional terms and conditions (which may vary from
Participant to Participant).  Unless otherwise specified in such Participant
Agreement, the date on which Participant is deemed to be a participant in the
Program (the “Participation Date”) shall be the date on which the individual
started employment with the Company during FY 2011.

 

As soon as practicable after the Participation Date and from time to time
thereafter, the Committee, in accordance with Section 5(B)(iii) below, shall
adopt in writing certain goals and objectives (“MBO Goals”) to be achieved by
Participant over the course of FY 2011.  Such goals and objectives may vary
among Participants.  MBO Goals for the Chief Executive Officer shall reflect
those of the executive team and be developed by the Committee following
consultation with and proposal by the Chief Executive Officer on business
priorities for the plan year.

 

--------------------------------------------------------------------------------


 

4.                                      Plan Performance Components

 

MBO Goals

 

“MBO Goals” for FY 2011 refers to the goal plan assigned to each individual
executive.  The MBO plan for FY 2011 is reflected in Exhibit B.

 

5.                                      BONUS PAYMENTS

 

A.                                    Determination Date

 

The amount, if any, to be paid to each Participant under the Program (the “Bonus
Payment”) shall be determined by the Committee after the conclusion of FY 2011
following the audit of the Company’s financial statements by its independent
accountants (the “Determination Date”).  Bonus Payments shall be disbursed
following conclusion of the FY 2011 plan year as soon as administratively
practicable after the Determination Date or on such earlier date as the
Committee may determine in its sole discretion.  All amounts earned under the
Program reflect gross dollar amounts and are, therefore, subject to applicable
withholding and taxation.

 

B.                                    Bonus Calculation

 

Each Participant’s Bonus Payment, if any, shall be determined in the following
manner:

 

(i)                                    Target Bonus

 

The Participant Agreement for each Participant will specify such Participant’s
“Target Bonus” (which will be based upon a percentage of Participant’s base
salary).  Adjustments to base salary during the course of FY 2011, or partial
year participation due to a start date during the plan year, shall result in a
corresponding adjustment to target bonus eligibility on a pro-rated basis.

 

(ii)                                MBO Process

 

In order to ensure close alignment  between the  Bonus Payment and each
participant’s goal attainment, the Committee, in consultation with the CEO,
shall retain discretionary authority to determine the Bonus Payment based upon
an evaluation of each participant’s performance and contribution during the plan
year.

 

The Committee shall determine the MBO Goals applicable to each Participant as
follows:

 

Such Participant shall submit to the Chief Executive Officer of the Company an
initial proposal for such Participant’s MBO Goals for FY 2011.  The Chief
Executive Officer shall review such proposal, and at the Chief Executive
Officer’s sole discretion, discuss such proposal with such Participant and/or
modify such proposal.  The Chief Executive Officer shall then submit such
proposal (after

 

--------------------------------------------------------------------------------


 

giving effect to any modifications the Chief Executive Officer may have made in
his or her sole discretion) to the Committee.  The Committee shall review such
proposal, and at the Committee’s sole discretion, discuss such proposal with the
Chief Executive Officer, consult with the Board on such proposal, and/or modify
such proposal.

 

Although the specific objectives will be determined by the Committee and will
vary for each Participant, the following is intended to provide general guidance
regarding the competencies that may be considered in determining a Participant’s
MBO Goals:

 

1.                                       Achieving corporate goals and
objectives specified for FY 2011;

 

2.                                       Developing and executing plans and
functional goals that directly or indirectly influence the organization’s
ability to achieve its financial goals for FY 2011;

 

3.                                       Effectively managing operations through
leadership of teams, timely communication and the deployment of business
processes and systems that  support the organization’s  growth;

 

4.                                       Contributing to an organizational
culture where people can grow and contribute;  Actively supporting a culture
that values safety, operational excellence, initiative, innovation, teamwork and
quality in everything we do;

 

5.                                       Working as a productive and vital
member of the management team;  Building productive collaborative relationships
with peers to meet organizational challenges together as a team;  Being
responsive to the needs of other team members and cultivating a service
mentality internally within the line of authority;

 

6.                                       Achievement of functional financial
measurements;

 

The Committee, after consultation with the Chief Executive Officer and/or the
Board at the Committee’s sole discretion, shall determine such Participant’s MBO
Goals at its sole discretion and using such criteria as it deems reasonable for
each Participant with reference to each Participant’s specific functional
objectives.

 

C.                                    Pro-rata Bonus Payments

 

In the event that the Participation Date of a Participant occurs after the
commencement of FY 2011, such Participant shall be eligible for a pro-rated
Bonus Payment calculated based on the number of days such Participant was
employed by the Company during FY 2011.  Unless otherwise provided in a written
agreement between the Company and Participant, no Participant shall be entitled
to receive a Bonus Payment if, prior to April 2, 2011, such Participant’s
employment with the Company is terminated for any reason.

 

--------------------------------------------------------------------------------


 

6.                                      AUTHORITY

 

The Committee shall have final authority to make all determinations specified in
or permitted or deemed necessary under the Program.

 

7.                                      MISCELLANEOUS

 

A.                                    Assignment and Transfer

 

No Bonus Payment or any rights or interests therein shall be assignable or
transferable by a Participant.

 

B.                                    No Guarantee of Employment / No Equity
Rights

 

Nothing contained in the Program shall be construed to create or imply a
guarantee of employment for any period of time.  Unless otherwise provided in a
written agreement between Participant and the Company, employment with the
Company is considered to be at-will and may be terminated at any time by
Participant or the Company.

 

C.                                    Withholding

 

The Company shall have the power and the right to deduct or withhold, or require
a Participant to remit to the Company, an amount sufficient to satisfy any
federal, state, local and foreign taxes of any kind (including, but not limited
to, the Participant’s FICA and SDI obligations) which the Committee, in its sole
discretion, deems necessary to be withheld or remitted to comply with the
Internal Revenue Code of 1986, as amended, and/or any other applicable law,
rule or regulation with respect to any Bonus Payment. Subject to applicable law,
each Participant agrees that the Company may satisfy withholding obligations
from any source of funds available to the Company and otherwise payable to
Participant, including salary payments.

 

D.                                    Governing Law

 

All questions pertaining to the validity, construction and administration of the
Program and any Participant’s Participant Agreement shall be determined in
accordance with the laws of the State of New Hampshire.

 

E.                                      Amendment and Termination of Program

 

The Committee shall have the right in its sole discretion to amend the Program
at any time and from time to time; provided that no such amendment shall
materially and adversely affect the rights of any Participant without the
consent of such Participant.

 

--------------------------------------------------------------------------------


 

F.                                      Severability

 

The invalidity or unenforceability of any provisions of the Program in any
jurisdiction shall not affect the validity, legality or enforceability of the
remainder of the Program in such jurisdiction or the validity, legality or
enforceability of any provision of the Program in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by law.

 

*   *   *   *   *

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PARTICIPANT AGREEMENT

 

GT SOLAR INTERNATIONAL, INC.

 

PARTICIPANT AGREEMENT TO THE
EXECUTIVE INCENTIVE PROGRAM

 

Participant Agreement made as of [DATED] (this “Agreement”) between GT Solar
International, Inc., a Delaware corporation (the “Company”), and
[                ] (“Participant”).  Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the FY 2011 Executive
Incentive Program (the “Program”).

 

1.                                       Right to Participate.  The Company
hereby grants to Participant the right to participate in the Program pursuant to
the terms and conditions thereto.

 

2.                                       Participant Acknowledgment.  Attached
hereto as Exhibit A is a copy of the Program.  Participant hereby acknowledges
receipt of a copy of the Program and agrees to be bound by all terms and
provisions thereof.

 

3.                                       Participation Date.  Participant’s
Participation Date shall be [April 4, 2010].

 

4.                                       Target Bonus.  For purposes of the
Program, Participant’s Target Bonus shall equal $[              ] (representing
[            ]%) of Participant’s base salary during FY 2011.  Adjustments to
base salary during the course of FY 2011, or partial year participation due to a
start date during the plan year, shall result in a corresponding adjustment to
target bonus eligibility on a pro-rated basis.

 

5.                                       Individual Goal Achievement. 
Participant acknowledges and agrees that the Bonus Payment, if any, will be
subject to Participant achieving certain individual goals and standards
identified by the Committee.  The criteria used in assessing individual
performance, the weight to be assigned such criteria and such Participant’s
Performance Achievement Percentage shall be determined by the Committee in its
sole discretion.  The Bonus Payment, if any, will be calculated in accordance
with the Program.

 

6.                                       Binding Effect.  This Agreement shall
be binding upon and inure to the benefit of any successors to the Company and
all persons lawfully claiming under Participant.

 

7.                                       Complete Agreement.  This Agreement,
those documents expressly referred to herein and other documents of even date
herewith embody the complete agreement and understanding among the parties and
supersede and preempt any prior understandings, agreements or representations by
or among the parties, written or oral, which may have related to the subject
matter hereof in any way.

 

8.                                       Future Incentive Bonus Plans.  The
Company may in the future adopt one or more incentive plans or programs, with
regard to which the Committee shall retain the exclusive right in its sole
discretion to determine the applicable terms and to identify the persons
eligible to

 

--------------------------------------------------------------------------------


 

participate.  Nothing in this Agreement shall be understood to grant or
guarantee Participant a right to participate in any such plan or program.

 

*   *   *   *   *

 

 

IN WITNESS WHEREOF, the Company and Participant have executed this Agreement as
of the date first above written.

 

 

GT SOLAR INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

[Name of Participant]

 

--------------------------------------------------------------------------------